Case: 4:17-cv-02498-AGF Doc. #: 182 Filed: 08/13/20 Page: 1 of 2 PageID #: 3076




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

SARAH MOLINA, et al.,                          )
                                               )
                       Plaintiffs,             )
                                               )       Case No.: 4:17-cv-2498 AGF
       v.                                      )
                                               )
CITY OF ST. LOUIS, MISSOURI, et al.,           )
                                               )
                       Defendants.             )


                           Motion for Leave to File Exhibits Under Seal

       Plaintiffs request leave to file several exhibits under seal. In support, they state:

       1. Exhibits 3, 24, and 28 are documents produced by Defendants with a designation of

            “Confidential” pursuant to the Protective Order in this action, ECF No. 150.

       2. Exhibit 29 is a photograph produced by Plaintiffs of Groce’s injury, which is in a

            sensitive area of Groce’s body, and was therefore marked as “Confidential.”

       3. Under the Protective Order, “[i]f it becomes necessary to file Discovery Materials

            that contain ‘Confidential’ or ‘Attorneys Eyes Only’ information with the Court, the

            party seeking to file those Materials may move the Court for an order that the

            Materials be received and maintained by the Clerk under seal pursuant to E.D.Mo.

            L.R. 13.05.”

       WHEREFORE Plaintiffs respectfully move the Court for an order that Exhibits 3, 24, 28,

and 29 be received and maintained by the Clerk under seal pursuant to E.D.Mo. L.R. 13.05.



                                               Respectfully submitted,

                                               By: /s/ Anthony E. Rothert
                                               Anthony E. Rothert, #44827


                                                   1
Case: 4:17-cv-02498-AGF Doc. #: 182 Filed: 08/13/20 Page: 2 of 2 PageID #: 3077




                                    Jessie Steffan, #64861
                                    Omri E. Praiss, #41850
                                    Kayla M. DeLoach, #72424
                                    American Civil Liberties Union
                                    of Missouri Foundation
                                    906 Olive Street, Suite 1130
                                    St. Louis, Missouri 63108
                                    Phone: (314) 652-3114
                                    Fax: (314) 652-3112
                                    trothert@aclu-mo.org
                                    jsteffan@aclu-mo.org
                                    kdeloach@aclu-mo.org

                                    Gillian R. Wilcox, #61278
                                    American Civil Liberties Union
                                    of Missouri Foundation
                                    406 West 34th Street, Suite 420
                                    Kansas City, Missouri 64111
                                    Phone: (816) 470-9938
                                    Fax: (314) 652-3112
                                    gwilcox@alcu-mo.org




                                       2
